DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 was amended by Applicant in the response filed 3/3/2022.  Claims 1-5 are pending.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lao et al (Synthesis of vanadium pentoxide powders with enhanced surface-area for electrochemical capacitors, J Power Sources, 162, (2006) 1451-1454).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khulbe and Mann (Thermal Decomposition of Ammonium Metavanadate, Canadian J Chem, (2011) 2917-2921).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khulbe as applied to Claim 1 and in further view of Craver (US 1,914,557). 

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/3/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 103 over Janssen, Taniguchi, Fuchigama and Skortsov have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lao, Khulbe, and Craver as presently cited below.  
Specifically, the Office agrees that none of Janssen, Taniguchi, Fuchigama and Skortsov disclose 100 wt% V2O5 (i.e. as an unsupported catalyst) which has a BET specific surface area of 15 m2/g or more.  However, both Lao and Khulbe both disclose chemically pure V2O5 which an artisan of ordinary skill in the art would reasonably expect to comprise all the limitations of the claims 1-4 because they are either identical or substantially identical in structure or composition, or are produced by identical or substantially identical process.
Craver is also cited as prior art for combining ammonium vanadate with an oxalic acid to form an organo-metallic complex (i.e. combining oxalic acid as a chelate compound to ammonium vanadate) and igniting to form a fine porous vanadium oxide which has high catalytic activity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lao et al (Synthesis of vanadium pentoxide powders with enhanced surface-area for electrochemical capacitors, J Power Sources, 162, (2006) 1451-1454).
	Lao discloses a composition comprising chemically pure (i.e. 100 wt%) vanadium pentoxide powders (see Abstract).  Lao further discloses the vanadium pentoxide wherein the BET surface area is 41 m2/g (see Page 1452, Col 1, Results and Discussion).
	Regarding the preamble language of a “denitration catalyst”, the claim language is merely a description of intended use.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exist, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Here, it is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art since the prior art structure is capable of performing the intended use.  Therefore, Lao discloses a composition that meets all the claimed structural limitations of Claim 1.
	Regarding Claim 2, the claim language that “the denitration catalyst is used for denitration at 200°C or lower” is a recitation of intended use and does not result in a structural difference between the compositions of Claim 2 and Lao’s composition.
	Regarding Claim 3, Lao is silent with respect to an amount of NH3 desorbed by NH3-TPD.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01(I).  Here, a comparison of Lao to Example 11 of the present invention follows:

Lao
Example 11
Chemical Composition
100 wt% V2O5
100 wt% V2O5
BET Surface Area
41 m2/g
33.5 m2/g
Crystal Structure
Orthorhombic
Orthorhombic
Product Form
Powder
Powder
Synthesis process
Precipitation
Sol-gel process
Firing temperature
300°C for 1hr in air
300°C for 4 h in air
Final product form
powder
powder
NH3 desorbed by NH3-TPD
unknown
51.4 mmol/g


	Lao therefore discloses a vanadium pentoxide that appears to be identical in chemical composition, crystal structure, and form as Example 11.  Lao further discloses a vanadium pentoxide with BET surface area that is comparable to and greater than Examples 11.  Although, Lao discloses a composition produced by a different method, given the other above facts suggesting that the compositions are identical, an artisan would be reasonably motivated to expect that Lao discloses a vanadium pentoxide powder wherein an amount of NH3 desorbed by NH3-TPD is 10.0 mmol/g or more if not more than 51.4 mmol/g.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khulbe and Mann (Thermal Decomposition of Ammonium Metavanadate, Canadian J Chem, (2011) 2917-2921).
	Khulbe disclose a pure V2O5 obtained by the thermal decomposition of ammonium metavanadate at 250°C and 300°C (see Page 2917, Col 2 and Page 2918, Table 1 and Final Paragraph).
	Khulbe does not specifically disclose that the V2O5 has a BET specific surface area of 15 m2/g or more.
Where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01(I).  Here, both the product of Khulbe and Example 1 and 2 of the present invention are produced in a thermal decomposition process with the following parameters:

Khulbe
Example 1
Example 2
Final product
Pure V2O5
100 wt% V2O5
100 wt% V2O5
Raw material
Ammonium metavanadate
Ammonium metavanadate
Ammonium metavanadate
Decomposition procedure
Maintained at 100, 150, 200, 250, 300 in stages
Maintained at 300°C
Maintained at 400°C
Maximum temperature of decomposition
300°C 
300°C 
400°C
Time of decomposition
5 days (24 hrs at each stage)
4h
4h
Atmosphere
*
air
air
BET surface area

16.6 m2/g
13.5 m2/g


*Khulbe is silent with respect to the atmosphere of thermal decomposition, an artisan of ordinary skill in the art would reasonably conclude that the atmosphere is ambient air.
	Khulbe therefore discloses a vanadium pentoxide that appears to be identical in chemical composition as Example 1.  Khulbe further discloses a vanadium pentoxide produced by a substantially identical procedure including thermal decomposition of an ammonium metavanadate where the thermal decomposition is conducted at 300°C.  An artisan would be reasonably motivated to expect that since Khulbe’s V2O5 is thermally decomposed with a maximum temperature of 300°C, it would have the same degree of sintering of the pore structure and therefore have the same BET surface area as Example 1.
	Regarding the preamble language of a “denitration catalyst”, the claim language is merely a description of intended use.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exist, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Here, it is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art since the prior art structure is capable of performing the intended use.  Therefore, Khulbe discloses a composition that meets all the claimed structural limitations of Claim 1.
	Regarding Claim 2, the claim language that “the denitration catalyst is used for denitration at 200°C or lower” is a recitation of intended use and does not result in a structural difference between the compositions of Claim 2 and Khulbe’s composition.
	Regarding Claim 3, as applied above Khulbe discloses a vanadium pentoxide that appears to be identical in chemical composition as Example 1.  Khulbe further discloses a vanadium pentoxide produced by a substantially identical procedure including thermal decomposition of an ammonium metavanadate where the thermal decomposition is conducted at 300°C.  An artisan would be reasonably motivated to expect that since Khulbe’s V2O5 is thermally decomposed with a maximum temperature of 300°C, it would have the same structure and therefore the same amount of NH3 desorbed by NH3-TPD of 22.9 mmol/g.
	Regarding Claim 4, Khulbe discloses a method for producing the vanadium pentoxide where the method comprises a step of thermal decomposing a vanadate at a temperature of 300°C (see Page 2917, Experimental).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khulbe as applied to Claim 1 and in further view of Craver (US 1,914,557). 
As applied to Claim 1, Khulbe discloses a method for preparing chemically pure V2O5 comprising thermally decomposing ammonium vanadate at a temperature of 300°C where a BET specific surface area of 15 m2/g or more would necessarily follow from the temperature of 300°C.
Craver discloses a method for preparing a vanadium oxide catalyst comprising reacting ammonium metavanadate with oxalic acid to form metallic-organo complexes that when ignited forms a porous mass where the resultant vanadium oxide is of increased catalytic activity (see Page 2, Col 2, Ln 11-29 and Col 2, Ln 10-60).  Craver further discloses a method for forming a molded catalyst comprising igniting a mass of the metallic-organo complexes to form a fine catalyst (see Page 3, Ln 28-34).  Craver further suggests that igniting at lower temperature is usually more active than one ignited at a higher temperature (see Page 3, Ln 61-64).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the chemically pure V2O5 by thermal decomposition of ammonium metavanadate at 300°C as disclosed by Khulbe where the ammonium metavanadate is first reacted with oxalic acid to form a metallic-organo complex (i.e. a chelate compound) as disclosed by Craver to produce a vanadium oxide catalyst is porous with increased catalytic activity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/3/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/10/2022